As filed with the Securities and ExchangeCommission on July 31, 2ct File No. 002-669061940 Act File No. 811-03006 U.S. SECURITIES AND EXCHANGE COMMISSIONWASHINGTON, D.C. 20549FORM N-1AREGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 xPRE-EFFECTIVE AMENDMENT NO. oPOST-EFFECTIVE AMENDMENT NO. 78 and/orREGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 xAMENDMENT NO. 82 (CHECK APPROPRIATE BOX OR BOXES)JOHN HANCOCK BOND TRUST(EXACT NAME OF REGISTRANT AS SPECIFIED IN CHARTER), MASSACHUSETTS 02210-2805(ADDRESS OF PRINCIPAL EXECUTIVE OFFICES) (ZIP CODE)REGISTRANT'S TELEPHONE NUMBER, INCLUDING AREA CODE(617) 663-2999THOMAS M. KINZLER, ESQ., MASSACHUSETTS 02210-2805(NAME AND ADDRESS OF AGENT FOR SERVICE)COPIES OF COMMUNICATIONS TO:MARK P. GOSHKO, ESQ. K&L GATES LLPONE LINCOLN STREETBOSTON, MASSACHUSETTS 02111-2950 APPROXIMATE DATE OF PROPOSED PUBLIC OFFERING: As soon as practicable after the effective date of this Registration Statement. It is proposed that this filing will become effective (check appropriate box): x immediately upon filing pursuant to paragraph (b) of Rule 485 o on (date) pursuant to paragraph (b) of Rule 485 o 60 days after filing pursuant to paragraph (a)(1) of Rule 485 o on (date) pursuant to paragraph (a)(1) of Rule 485 o 75 days after filing pursuant to paragraph (a)(2) of Rule 485 o on (date) pursuant to paragraph (a)(2) of Rule 485 If appropriate, check the following box: o this post-effective amendment designates a new effective date for a previously filed post-effective amendment. This filing relates solely to the Class A, Class C, Class I, Class NAV, Class 1, Class R1, Class R2, Class R3, Class R4, Class R5 and Class R6 shares of John Hancock Global Conservative Absolute Return Fund. No information contained herein is intended to amend or supersede any prior filing relating to any other series or classes of the Registrant. SIGNATURES Pursuant to the requirements of the Securities Act of 1933 and the Investment Company Act of 1940, the Registrant certifies that it meets all of the requirements for effectiveness of this Amendment to the Registration Statement under Rule 485(b) under the Securities Act of 1933 and has duly caused this Amendment to the Registration Statement to be signed on its behalf by the undersigned, duly authorized, in the City of Boston, and The Commonwealth of Massachusetts on the 31 st day of July, 2013. John Hancock Bond Trust By: /s/ Hugh McHaffie Name: Hugh McHaffie Title: President Pursuant to the requirements of the Securities Act of 1933, this Amendment to the Registration Statement has been signed below by the following persons in the capacities and on the date indicated. Signature Title Date /s/ Hugh McHaffie President July 31, 2013 Hugh McHaffie /s/ Charles A. Rizzo Chief Financial Officer July 31, 2013 Charles A. Rizzo (Principal Financial Officer and Principal Accounting Officer) /s/ Charles L. Bardelis * Trustee July 31, 2013 Charles L. Bardelis /s/ James R. Boyle * Trustee July 31, 2013 James R. Boyle /s/ Craig Bromley * Trustee July 31, 2013 Craig Bromley /s/ Peter S. Burgess * Trustee July 31, 2013 Peter S. Burgess /s/ William H. Cunningham * Trustee July 31, 2013 William H. Cunningham /s/ Grace K. Fey * Trustee July 31, 2013 Grace K. Fey /s/ Theron S. Hoffman * Trustee July 31, 2013 Theron S. Hoffman /s/ Deborah C. Jackson * Trustee July 31, 2013 Deborah C. Jackson /s/ Hassell H. McClellan * Trustee July 31, 2013 Hassell H. McClellan /s/ James M. Oates * Trustee July 31, 2013 James M. Oates /s/ Steven R. Pruchansky * Trustee July 31, 2013 Steven R. Pruchansky /s/ Gregory A. Russo * Trustee July 31, 2013 Gregory A. Russo /s/ Warren A. Thomson * Trustee July 31, 2013 Warren A. Thomson *By: Power of Attorney By: /s/ Nicholas J. Kolokithas Nicholas J. Kolokithas July 31, 2013 Attorney-in-Fact *Pursuant to Power of Attorney filed with Post-Effective Amendment No. 72 to the Trust’s Registration Statement on April 22, 2013 Exhibit Index EX-101.INS XBRL Instance Document EX-101.SCH XBRL Taxonomy Extension Schema Document EX-101.CAL XBRL Taxonomy Extension Calculation Linkbase Document EX-101.LAB XBRL Taxonomy Extension Labels Linkbase Document EX-101.PRE XBRL Taxonomy Extension Presentation Linkbase Document EX-101.DEF XBRL Taxonomy Extension Definition Linkbase Document
